Citation Nr: 1710146	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative disc disease L5-S1 from March 27, 2013.

2.  Entitlement to a separate rating for radiculopathy of the lower extremities associated with degenerative disc disease at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to October 2004.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied entitlement to a rating in excess of 10 percent for degenerative disc disease L5-S1.  In an April 2009 rating decision, the RO granted a 20 percent rating for the disability from the May 10, 2006, date of claim.

In January 2013, the Board remanded the matter for additional development.  When the case returned to the Board in October 2015, the Board remanded the matter of entitlement to a separate rating for radiculopathy of the lower extremities, while assigning an increased 40 percent rating for degenerative disc disease L5-S1 from March 29, 2007 to March 26, 2013, but denying a rating in excess of 40 percent prior to and from these dates.

The Veteran appealed the October 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court granted a Joint Motion for Partial Remand that vacated the Board's denial of an increased rating in excess of 20 percent for the service-connected back disability since March 27, 2013 for failure to explain whether a new examination was warranted.  The Court remanded this claim for further development and consideration; however, the Joint Motion for Partial Remand did not modify any other part of the Board's October 2015 decision.

In June 2016, the Board remanded both the matter of an increased-rating for a back disability and the matter of a separate rating for radiculopathy so that outstanding treatment records may be associated with the file.   

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board's review of the record reveals that additional development on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing conditions, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The Veteran has been afforded various examinations pertaining to her service-connected lumbar spine disability, including most recently in December 2015.  Review of these examination reports reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, these VA examinations are incomplete, and the Veteran must be provided a new VA examination with respect to the lumbar spine which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing conditions.

To the extent that the new VA examiner is asked to discuss any related neurological impairment and any neurological impairment is to be considered when addressing the claim for increased rating for lumbar spine disability, the matter of entitlement to a separate rating for radiculopathy of the lower extremities is inextricably intertwined with the claim for increased rating. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the claim for entitlement to a separate rating for radiculopathy of the lower extremities, at this juncture, would be premature.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records.

 2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the lumbar spine, including flexion and extension.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also indicate if there is ankylosis of the lumbar spine or resultant neurological impairment.  If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations.  

In addition, the examiner should describe the frequency and duration of any incapacitating episodes due to the lumbar spine disability, if applicable.

The examiner should also comment on the impact of the Veteran's lumbar spine disability on her ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

 3. After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated. If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. Caracciolo
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




